 
 
I 
112th CONGRESS
1st Session
H. R. 3676 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2011 
Mr. Landry (for himself, Mr. Duncan of South Carolina, Mr. Bucshon, Mr. Huelskamp, Mr. Graves of Georgia, Mr. Walsh of Illinois, Mr. Rokita, Mr. Labrador, Mr. Harris, Mr. Stutzman, Mr. Ribble, Mr. DesJarlais, Mr. Culberson, Mr. Roe of Tennessee, Mr. Gowdy, Mr. Mulvaney, Mr. Reed, Mr. Gohmert, Mr. Clarke of Michigan, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the detainee provisions of the National Defense Authorization Act for Fiscal Year 2012 to specifically state that United States citizens may not be detained against their will without all the rights of due process afforded to citizens in a court ordained or established by or under Article III of the Constitution of the United States. 
 
 
1.Due process rights of United States citizens 
(a)Application to detainee provisionsSubsection (e) of section 1021 of the National Defense Authorization Act for Fiscal Year 2012 is amended to read as follows:

(e)Protections
(1)United States citizensIn applying this section and section 1022, no United States citizen may be detained against his or her will without all the rights of due process afforded to the citizen in a court ordained or established by or under Article III of the Constitution of the United States.
(2)Lawful resident aliens and other persons in the United StatesNothing in this section shall be construed to affect existing law or authorities relating to the detention of lawful resident aliens of the United States or any other persons who are captured or arrested in the United States.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2012.  
 
